internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb hw plr date employer plan dear this responds to your letter of date requesting rulings on behalf of employer concerning the federal_income_tax treatment of long-term disability benefits paid through the plan under sec_104 and sec_105 of the internal_revenue_code the code you represent that employer provides long-term disability coverage to its eligible employees through the plan eligible employees are designated as tier i or tier ii employees disability benefits for tier i employees are provided through a group_insurance policy and individual insurance policies with third-party insurance carriers disability benefits for tier ii employees are provided through a group_insurance policy with a third-party insurance carrier under the current terms of the plan employer pays the premiums for coverage for each tier i and tier ii employee and the cost of coverage is not included in the gross_income of the employee an employee however may elect to pay all or a portion of the premiums through payroll deductions employer intends to amend the plan the amended plan to provide that it will continue to make premium payments for the group and individual policies for each tier i employee and then include such premiums in the taxable wages of each tier i employee in the year in which the payments are made a tier i employee may not elect to have employer pay premiums on his or her behalf on a pre-tax basis in addition while employer will continue to meet in full the premium payments for the group policy for each tier ii employee such premiums will be allocated to each tier ii employee who elects to meet the cost of coverage on an after-tax basis which will be included in his or her taxable wages for the year a tier ii employee may also elect to have employer pay the premiums on his or her behalf on a pre-tax basis under the amended plan a tier ii employee may make an irrevocable election to pay for the cost of coverage on an after-tax or on a pre-tax basis prior to the commencement of the plan_year in which the election becomes effective tier ii employees will be permitted to make a new election for each plan_year prior to the beginning of that plan_year each tier ii employee who becomes eligible for long-term disability coverage during a plan_year may make an election for the remainder of the plan_year during the first thirty days after he or she becomes eligible to participate in the amended plan sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1 -1 d of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees on either a group or individual basis the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance the regulation refers to sec_1_105-1 of the regulations for rules relating to the determination of the amount attributable to employer contributions sec_1_105-1 of the regulations provides that all amounts received by employees through an accident_or_health_plan which is financed solely by their employer are subject_to the provisions of sec_105 sec_105 of the code provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer unless paid as reimbursement of medical_expenses under sec_105 or for the loss of use of a member or function of the body and without regard to absence from work under sec_105 sec_1_105-1 of the regulations provides that in the case of amounts received by an employee through an accident_or_health_plan which is financed partially by his employer and partially by contributions of the employee sec_105 of the code applies to the extent that such payments are attributable to contributions of the employer that were not includible in the employee’s gross_income the portion of such amounts which is attributable to such contributions of the employer shall be determined in accordance with sec_1_105-1 in the case of insured plans with respect to each tier i and tier ii employee the amended plan is financed either solely by the employer or solely by the employee at no time is the coverage under the amended plan financed by both employer and employee contributions accordingly the amended plan is not a contributory plan within the meaning of sec_1_105-1 of the regulations based on the information submitted and the representations made we conclude as follows long-term disability benefits paid to a tier i employee whose premiums were paid under the amended plan on an after-tax basis for the plan_year in which he or she becomes disabled are attributable solely to after-tax employee contributions and excludable from the employee’s gross_income under sec_104 of the code long-term disability benefits paid to a tier ii employee who has elected under the amended plan to have his or her premiums_paid on an after- tax basis for the plan_year in which he or she becomes disabled are attributable solely to after-tax employee contributions and excludable from the employee’s gross_income under sec_104 of the code long-term disability benefits paid to a tier ii employee who has elected under the amended plan to exclude the premiums_paid by employer from his or her gross_income for the plan_year in which he or she becomes disabled are attributable solely to employer contributions and includible in the employee’s gross_income under sec_105 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
